FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50164

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00159-VAP

  v.
                                                 MEMORANDUM *
CHRISTOPHER WAYNE HALBERT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Christopher Wayne Halbert appeals from the 120-month sentence imposed

following his guilty-plea conviction for possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Halbert first contends that the district court procedurally erred by failing to

appreciate its discretion to vary from the advisory Sentencing Guidelines range on

policy grounds, and by failing to explain why it rejected his policy arguments. The

record belies these contentions. The court considered Halbert’s arguments and

explained the sentence sufficiently to permit meaningful appellate review. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc); United States

v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011) (“[D]istrict courts are not

obligated to vary from the child pornography Guidelines on policy grounds if they

do not have, in fact, a policy disagreement with them.”).

      Halbert next contends that the district court erred by imposing a vulnerable

victim adjustment under U.S.S.G. § 3A1.1(b)(1), because the adjustment should

not apply in a possession of child pornography case. His contention is foreclosed

by United States v. Lynn, 636 F.3d 1127, 1139 (9th Cir. 2011).

      Halbert finally contends that his sentence is substantively unreasonable. We

consider policy arguments like Halbert’s within the context of the reasonableness

of the final sentence. See United States v. Barsumyan, 517 F.3d 1154, 1158-59

(9th Cir. 2008). The record reflects that Halbert’s sentence is substantively

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                    10-50164